Case 8:21-bk-10958-ES   Doc 46 Filed 04/21/21 Entered 04/21/21 17:51:03   Desc
                         Main Document    Page 1 of 4
Case 8:21-bk-10958-ES   Doc 46 Filed 04/21/21 Entered 04/21/21 17:51:03   Desc
                         Main Document    Page 2 of 4
Case 8:21-bk-10958-ES   Doc 46 Filed 04/21/21 Entered 04/21/21 17:51:03   Desc
                         Main Document    Page 3 of 4
Case 8:21-bk-10958-ES   Doc 46 Filed 04/21/21 Entered 04/21/21 17:51:03   Desc
                         Main Document    Page 4 of 4
